Case: 10-10043 Document: 00511400508 Page: 1 Date Filed: 03/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2011

                                       No. 10-10043                         Lyle W. Cayce
                                                                                 Clerk

MATTHEW ROLLINS,

                     Plaintiff-Appellee

v.

DALLAS COUNTY TEXAS; DALLAS COUNTY CONSTABLE OFFICE
PRECINCT 2; MICHAEL GOTHARD,

                     Defendants-Appellants




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CV-1235


Before KING, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.